UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HILLS BANCORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. oFee computed on the table below perExchange Act Rules 14s-6(i)(l) and 0-11.Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by the Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid:. Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HILLS BANCORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS April 16, 2012 The Annual Meeting of the Shareholders of Hills Bancorporation, an Iowa corporation (the “Company”), will be held at the Hills Community Center, Hills, Iowa, on Monday, the 16th day of April, 2012, at 4:00 o’clock p.m., local time, for the following purposes: 1. To elect five members of the Board of Directors. 2. To approve a non-binding advisory vote on executive compensation. 3. To approve the 2012 Hills Bancorporation Employee Stock Purchase Plan. 4. To approve, on a non-binding basis, the Company’s appointment of its independent registered public accounting firm. 5. To transact such other business as may properly be brought before the meeting or any adjournments thereof. The Board of Directors has fixed the close of business on March 2, 2012, as the record date for the determination of the shareholders entitled to notice of, to attend, and to vote at, the meeting. Accordingly, only shareholders of record at the close of business on that date will be entitled to attend and vote at the meeting, or any adjournments thereof. TO ENSURE YOUR REPRESENTATION AT THE MEETING, THE BOARD OF DIRECTORS OF THE COMPANY SOLICITS YOU TO MARK, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY IN THE ENCLOSED ENVELOPE. YOUR PROXY MAY BE REVOKED AT ANY TIME BEFORE IT IS EXERCISED.IF YOU ARE ABLE TO ATTEND THE MEETING AND WISH TO VOTE YOUR SHARES PERSONALLY, YOU MAY WITHDRAW YOUR PROXY AND DO SO. IMPORTANT NOTICE REGARDING AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDERS’ MEETING TO BE HELD ON APRIL 16, 2012. Pursuant to the rules promulgated by the Securities and Exchange Commission, we have elected to provide access to our proxy materials both by: (i) sending you this full set of proxy materials, including a proxy card; and (ii) notifying you of the availability of our proxy materials on the internet. This Notice of Meeting, Proxy Statement, and our Annual Report to Shareholders for the fiscal year ended December 31, 2011, are available online and may be accessed at www.envisionreports.com/HBIA or www.edocumentview.com/HBIA.In accordance with applicable rules, we do not use “cookies” or other software that identifies visitors accessing these materials on this website. We encourage you to access and review all of the important information contained in the proxy materials before voting. Date: March 16, 2012 By Order of the Board of Directors Hills Bancorporation Dwight O. Seegmiller 131 Main Street President and CEO Hills, Iowa 52235 PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS OF HILLS BANCORPORATION To Be Held on April 16, 2012 TABLE OF CONTENTS Page PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS 1 INFORMATION CONCERNING NOMINEES FOR ELECTION AS DIRECTORS 2 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION 4 APPROVAL OF THE 2 5 NON-BINDING ADVISORY VOTE ON THE APPOINTMENT OF THE INDEPENDENT PUBLIC REGISTERED ACCOUNTING FIRM 7 INFORMATION CONCERNING DIRECTORS OTHER THAN NOMINEES 7 CORPORATE GOVERNANCE AND THE BOARDS OF DIRECTORS 10 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 13 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 15 COMPENSATION AND INCENTIVE STOCK COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 16 COMPENSATION DISCUSSION AND ANALYSIS 18 COMPENSATION AND INCENTIVE STOCK COMMITTEE REPORT 23 SUMMARY OF CASH AND CERTAIN OTHER COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS 23 LOANS TO AND CERTAIN OTHER TRANSACTIONS WITH EXECUTIVE OFFICERS AND DIRECTORS 28 RISK MANAGEMENT AND COMPENSATION POLICIES AND PRACTICES 28 AUDIT COMMITTEE 28 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 29 PROPOSALS BY SHAREHOLDERS 30 BOARD NOMINATING PROCESS 30 COMMUNICATION WITH THE BOARD OF DIRECTORS 31 AVAILABILITY OF FORM 10-K REPORT 31 OTHER MATTERS 31 EXHIBIT A – 2 32 Table of Contents HILLS BANCORPORATION 131 Main Street Hills, Iowa 52235 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS To Be Held on April 16, 2012 This Proxy Statement is furnished to shareholders of Hills Bancorporation (the “Company”) in connection with the solicitation of proxies by the Board of Directors of the Company for the Annual Meeting of Shareholders to be held April 16, 2012, and any adjournments thereof. This Proxy Statement and form of Proxy enclosed herewith are first being sent to the shareholders of the Company entitled to vote at the Annual Meeting on or about March 16, 2012. If the accompanying Proxy is properly signed and returned and is not withdrawn or revoked, the shares represented thereby will be voted in accordance with the specifications thereon. If the manner of voting such shares is not indicated on the Proxy, the shares will be voted FOR the election of the nominees for directors named herein and FOR the approval of Proposals 2, 3 and 4. If your shares are held in brokerage or similar account, your broker is not permitted to vote on your behalf for any of Proposals 1, 2 or 3 absent voting instructions from you.Consequently, for your vote to be counted in the election of directors and on the proposals regarding:the non-binding advisory vote on executive compensation; and the approval of the Company’s 2012 Employee Stock Purchase Plan, you must communicate your voting decisions to your bank, broker or other holder of record before the date of the Annual Meeting. Shareholders may vote on the Proposals presented at the Annual Meeting as follows: As to Proposal 1, the election of directors: Ÿ Vote “FOR” all of the nominees for director Ÿ Withhold votes on all of the nominees for director Ÿ Withhold votes for one or more nominees Because the election of directors is determined by a plurality, the nominees receiving the most votes “FOR” are elected. As to Proposal 2, the non-binding advisory vote on executive compensation: Ÿ Vote “FOR” the proposal Ÿ Vote “AGAINST” the proposal Ÿ Abstain from voting on the proposal As to Proposal 3, to approve the 2012 Hills Bancorporation Employee Stock Purchase Plan: Ÿ Vote “FOR” the proposal Ÿ Vote “AGAINST” the proposal Ÿ Abstain from voting on the proposal As to Proposal 4, the non-binding advisory vote on the appointment of the Company’s independent registered public accounting firm: Ÿ Vote “FOR” the proposal Ÿ Vote “AGAINST” the proposal Ÿ Abstain from voting on the proposal Assuming the presence of a quorum, the affirmative vote of a majority of the votes cast by the holders of the Company’s common stock is required to approve each of Proposals 2, 3 and 4.An abstention is not a “vote cast.” Abstentions from voting and broker non-votes, if any, are not treated as votes cast and, therefore, will have no effect on the outcome of the passage of the proposal. The Board of Directors recommends that you vote FOR each of the director nominees named in this Proxy Statement and FOR approval of each of Proposals 2, 3, and 4. Page 1 Table of Contents Only shareholders of record at the close of business on March 2, 2012, are entitled to notice of, to attend and to vote at the meeting. There were 4,758,738 shares of common stock of the Company outstanding at the close of business on that date, all of which will be entitled to vote. A quorum exists when a majority of the shares entitled to vote are represented at the Annual Meeting in person or by proxy.Abstentions, which include shares present at the meeting in person or proxy and otherwise entitled to vote, but which are not affirmatively cast with respect to a particular proposal, are counted for purposes of determining the presence or absence of a quorum for the transaction of business. Holders of the shares of common stock are entitled to one vote per share standing in their names on the record date on all matters. Shareholders do not have cumulative voting rights. If the holder of shares abstains from voting on any matter, or if shares are held by a broker which has indicated that it does not have discretionary authority to vote on a particular matter, those shares will not be counted as votes cast with respect to any matter to come before the meeting and will not affect the outcome of any matter. The Company will bear the cost of solicitation of proxies. In addition to the use of the mails, proxies may be solicited by officers, directors and regular employees of the Company, without extra compensation, by telephone, electronic mail, facsimile or personal contact. It will greatly assist the Company in limiting expense in connection with the meeting if shareholders who do not expect to attend in person will return signed proxies promptly whether they own a few or many shares. A shareholder may revoke his or her Proxy at any time prior to the voting thereof by filing with the Treasurer of the Company at the Company’s principal office at 131 Main Street, Hills, Iowa 52235, a written revocation or a duly executed Proxy bearing a later date. A shareholder may also withdraw the Proxy at the meeting at any time before it is exercised. PROPOSAL 1 ELECTION OF DIRECTORS INFORMATION CONCERNING NOMINEES FOR ELECTION AS DIRECTORS The Company currently has eleven directors with staggered terms of office.Two current members of the board, Directors Stutsman and Bywater, will not be standing for reelection at this year’s Annual Meeting of Shareholders because of provisions requiring mandatory retirement upon reaching the age of 72.As a consequence, Mr. Thomas R. Wiele has been nominated to stand for election to the Board of Directors at the 2012 Annual Meeting of Shareholders in order to fill the vacancy created by the retirement of Willis M. Bywater.Each of the other nominees for election presently serves on the Board of Directors, and, along with Mr. Wiele, is being nominated to serve a three-year term.A fifth nominee, Ms. Emily A. Hughes, has also been nominated to serve a two-year term as a result of the vacancy created by the retirement of Ronald E. Stutsman.The Board of Directors has no reason to believe that any nominee will be unable to serve as a director, if elected. However, in case any nominee should become unavailable for election, the proxy will be voted for such substitute, if any, as the Board of Directors may designate. Each director of the Company also serves as a director of the Company’s wholly-owned subsidiary, Hills Bank and Trust Company (the “Bank”), which is a commercial bank.The Company anticipates that, following the election of the nominees set forth below, all directors of the Company will continue to serve as directors of the Bank.The directors of the Bank are elected by the vote of the Company as the sole shareholder of the Bank. Set forth below are the names of the five persons nominated by the Board of Directors for election as directors of the Company at the 2012 Annual Meeting, along with certain other information concerning such persons. Name and Year Positions & Principal Occupation or Employment First Become Offices Held During the Past Five Years and Education Director Age With Company Pertaining to Board of Director Qualifications Director Nominee Who Will Serve Until the 2014 Annual Meeting Emily A. Hughes 44 Nominee for Director Professor and Bouma Fellow in Law, University of Iowa College of Law since 2011.From 2006 to 2011, associate professor and tenured professor at Washington University School of Law.Ms. Hughes obtained her law degree from the University of Michigan Law School. Page 2 Table of Contents Name and Year Positions & Principal Occupation or Employment First Become Offices Held During the Past Five Years and Education Director Age With Company Pertaining to Board of Director Qualifications Director Nominees Who Will Serve Until the 2015 Annual Meeting Thomas R. Wiele 59 Nominee for Director Owner, Dealer and Operator of Wiele Motor Company, located in West Liberty and Columbus Junction, Iowa. Michael S. Donovan 2007 - Company 2007 - Bank 49 Director Farmer and President of Donovan & Sons, Ltd., a local Johnson County, Iowa family farm corporation, and partner in PVP1, LLP, a local pork production operation. Mr. Donovan is a graduate of North Iowa Area Community College. Thomas J. Gill, D.D.S. 1993 - Company 1993 - Bank 65 Director Dentist - Private Practice in Coralville, Iowa since 1980.Dr. Gill is a graduate of the University of Iowa College of Dentistry. Dwight O. Seegmiller 1986 - Company 1986 - Bank 59 Director & President President of the Company and the Bank.Mr. Seegmiller is a graduate of Iowa State University’s Agricultural Business Honors Program and the Stonier Graduate School of Banking at Rutgers University.He joined the Company in 1975 and has been President of the Company since 1986.Prior to 1986, Mr. Seegmiller was the Senior Vice President of Lending. Additional information regarding the five nominees for election to the Board of is as follows: Emily A. Hughes:Ms. Hughes is a nominee to the Board of Directors in 2012.Ms. Hughes is a professor and Bouma Fellow in Law at the University of Iowa College of Law.Before joining the University of Iowa College of Law faculty, Ms. Hughes was a professor at Washington University School of Law, and co-director of the Center for Justice in Capital Cases at DePaul University College of Law.Ms. Hughes also worked as a public defender for the Office of the Iowa State Public Defender in Iowa City.Ms. Hughes graduated from the University of Michigan Law School and has a master’s degree in international relations from Yale University.Ms. Hughes is a member of the Missouri, Illinois and Iowa bar associations.Ms. Hughes’experience with the largest employer in the Company’s trade area, the University of Iowa, and her legal expertise will provide important insight to the Board of Directors. Thomas R. Wiele:Mr. Wiele is a nominee to the Board of Directors in 2012.Mr. Wiele is a dealer and operator of Wiele Motor Company located in West Liberty and Columbus Junction, Iowa.Wiele Motor Company is a local Chevrolet and Buick automobile dealer.Mr. Wiele has been a partner and owner of Wiele Motor Company since 1978.Mr. Wiele is a member of the National Association of Automobile Dealers, the Iowa Association of Automobile Dealers and the Chevrolet Society of Sales Executives.Mr. Wiele’s business expertise and knowledge will be a valuable contribution to the Board of Directors and will provide important insight into the Board of Director’s loan responsibilities.Mr. Wiele has considerable knowledge of the Company’s trade area and is active in community organizations. Michael S. Donovan:Mr. Donovan was elected to the Board of Directors in 2007.Mr. Donovan at that time also became a member of the Board of Directors of the Company’s wholly-owned subsidiary Bank.Mr. Donovan is a farmer and the President and a shareholder of Donovan and Sons, Ltd, an Iowa farm corporation.Mr. Donovan also is a partner in PVP1, LLP, a pork production operation in the Company’s trade area.Mr. Donovan is a graduate of North Iowa Area Community College.Mr. Donovan serves on the Trust Committee and Compensation and Incentive Stock Committee of the Board of Directors.Mr. Donovan’s expertise and agricultural knowledge, especially in the area of hog production, is a valuable contribution to the Board of Directors and provides important insight into the Board of Directors’ loan responsibilities. Thomas J. Gill, D.D.S.:Dr. Gill was elected to the Board of Directors in 1993.Dr. Gill at that time also became a member of the Board of Directors of the Company’s wholly-owned subsidiary Bank.The Board Committees on which Dr. Gill serves are the Loan Committee and the Compensation and Incentive Stock Committee.Dr. Gill is a graduate of the University of Iowa College of Dentistry and has been a dentist in private practice since 1980.Dr. Gill is a Coralville, Iowa resident and is active in local government.Dr. Gill’s experience as a small business owner and knowledge of the Johnson County, Iowa area provide an important contribution to the Board of Directors. Page 3 Table of Contents Dwight O. Seegmiller:Mr. Seegmiller has served as a Director of the Company since 1986 and its wholly-owned subsidiary Bank since 1986.Mr. Seegmiller is the President and Chief Executive Officer of the Company and the Bank.Prior to becoming President of the Company and the Bank in 1986, Mr. Seegmiller was the Senior Vice President of Lending.Mr. Seegmiller joined the Bank in 1975.Mr. Seegmiller graduated from Iowa State University’s Agricultural Business Honors Program.Mr. Seegmiller graduated from the Stonier Graduate School of Banking at Rutgers University in 1981.Mr. Seegmiller’s knowledge of the Company and the Bank provide consistent and valuable contributions to the Board of Directors. None of the nominees currently serves, or has served in the past five years, as a director of another company whose securities are registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or whose securities are subject to the requirements of Section 15(d) of the Exchange Act or a company registered under the Investment Company Act of 1940, as amended.There are no family relationships among the Company’s Directors, nominees for Director and executive officers. The Board of Directors unanimously recommends to the Shareholders a vote “FOR” the election of the above-listed persons as directors for the Company. PROPOSAL 2 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION In accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”) and related SEC regulations, the Company is providing shareholders with an advisory (non-binding) vote on compensation programs for our Named Executive Officers (sometimes referred to as “say on pay”).As approved by its shareholders at last year’s annual meeting, the Company is submitting this non-binding vote on an annual basis.Accordingly, you may vote on the following resolution at the 2012 annual meeting: “Resolved, that the compensation paid to the Company’s Named Executive Officers, as disclosed in this Proxy Statement pursuant to Item 402 of Regulation S-K of the SEC, including the Compensation Discussion and Analysis, compensation tables, and the related narrative disclosure is hereby approved.” This vote is nonbinding.The Board and the Compensation and Incentive Stock Committee, which is comprised of non-employeedirectors, expect to take into account the outcome of the vote when considering future executive compensation decisions to the extent they can determine the cause or causes of any significant negative voting results. Shareholders are encouraged to review the Compensation Discussion and Analysis section of this Proxy Statement for a detailed discussion of our executive compensation programs. The Board of Directors unanimously recommends that you vote “FOR” the approval, on an advisory basis, of the compensation of our Named Executive Officers as disclosed in the Compensation Discussion and Analysis, the accompanying compensation tables, and the related narrative disclosure. Page 4 Table of Contents PROPOSAL 3 APPROVAL OF THE 2 EMPLOYEE STOCK PURCHASE PLAN The Board of Directors has proposed that the Company adopt the 2012 Hills Bancorporation Employee Stock Purchase Plan (the “ESPP”), as described in more detail below. The purpose of the ESPP is to provide eligible employees with an opportunity to share in the ownership of the Company by providing them with a convenient means to purchase shares of common stock of the Company through payroll deductions. The Board of Directors of the Company approved the ESPP on February28, 2012, subject to shareholder approval, and the ESPP will become effective on July 1, 2012 if it is approved by the shareholders at the 2012 Annual Meeting. Description of the ESPP Shares Available. If approved by the shareholders, up to 50,000 shares of the common stock will be offered to eligible employees in quarterly offerings under the ESPP.There were 4,758,738 shares outstanding as of January 31, 2012.The proposed 50,000 shares represent 1.05% of the outstanding shares.The shares may be authorized and unissued shares, treasury shares or shares purchased on the open market or by private purchase. Eligibility. Employees of the Company, the Bank or their subsidiaries who have been employed at least three months are eligible to participate in the ESPP, except for employees whose customary employment is twenty hours per week or less. Operation of the ESPP. The Company will permit eligible employees to enroll to purchase shares of common stock in quarterly offerings, beginning on each July 1, October 1, January 1 and April 1 (or on such other dates as the Company may designate). An eligible employee who elects to purchase shares of common stock in an offering under the ESPP will pay for these shares by authorizing payroll deductions from his or her compensation during the quarterly offering period. An eligible employee may elect to authorize payroll deductions of between 1% and 15% of his or her compensation (but not more than $2,500 during any quarter).These amounts will be deducted from his or her pay during the offering period On the purchase date for an offering period (usually, the last trading day of the quarterly offering period), the payroll deductions accumulated on each eligible employee’s behalf during the offering period will be used to purchase shares of common stock.The purchase price will be equal to the lesser of the fair market value of the common stock at the beginning of the offering period or the fair market value on the purchase date at the end of the offering period.For this purpose, the fair market value of the common stock will typically be determined on the basis of the most recent independent stock appraisal received by the Company.The exact number of shares purchased for each participating employee will be determined by dividing the amount of the payroll deductions accumulated on the employee’s behalf through the purchase date by the applicable price.However, no participating employee will be permitted to purchase common stock under the ESPP at a rate that exceeds $10,000 in fair market value of the common stock, determined at the beginning of the offerings, during each calendar year. Shares purchased under the ESPP initially will be issued in book entry form, and held in that form by the Bank’s Trust Department until the employee requests delivery of a stock certificate for the shares in his or her ESPP account. A participating employee may elect to withdraw from a quarterly offering, by written notice delivered to the Company at least 5 business days prior to the purchase date for the offering.In this event, no shares will be purchased on his or her behalf, his or her payroll deductions will be reduced to 0% for the rest of the offering period, and the amounts already withheld from his or her pay during the offering period will be returned.A participant who withdraws may not enroll in any subsequent offerings under the ESPP until January 1st of the next calendar year.Upon termination of a participating employee’s employment with the Company, his or her participation in the ESPP will terminate, all remaining payroll deductions accumulated on his or her behalf will be returned, and the shares held in his or her ESPP account will be delivered to him or her.As an alternative, the former employee may request that the shares in his or her ESPP account be sold and the proceeds delivered to the participant in cash. The Company will maintain an account for each participant to reflect the shares of common stock purchased under the ESPP by each participant. Participants will receive quarterly statements of the shares and/or cash balances credited to their accounts. Page 5 Table of Contents Administration. The ESPP will be administered by the Compensation Committee of the Board or any other committee the Board appoints for this purpose. (For the purposes of this summary, references to the “Committee” include the Committee and the Board.) The Committee may appoint the Bank’s Trust Department as its agent, or, its discretion, may appoint such other entities or persons as it desires to serve as its agent, and to delegate to them functions or services to be performed in connection with the administration of the ESPP. The Committee’s interpretation and construction of the ESPP will be final and conclusive. Amendment; Termination. The ESPP may be amended or terminated at any time by the Board of Directors, provided that no amendment may be made without approval of the shareholders of the Company if such amendment would increase the number of shares available under the Plan or shareholder approval of such amendment would otherwise be required under Section423 of the Internal Revenue Code (the “Code”) or other applicable law or rule. The Company may use funds received from the sale of common stock under the ESPP for any corporate purpose. Federal Tax Consequences. The following is a brief summary of the U.S. federal income tax consequences of purchases of shares of common stock under the ESPP. The summary is not intended to be exhaustive, and is based on current interpretations of the Internal Revenue Code and the regulations available as of the date of this proxy statement. · Payroll deductions taken from eligible employees’ pay in offerings under the ESPP are not excluded from the participating employees’ taxable wages. · The ESPP is intended to be a qualified employee stock purchase plan under Section423 of the Code.An eligible employee will therefore not recognize additional taxable income upon the purchase of shares of common stock under the ESPP, even if the purchase price is less than the current fair market value of the shares. · If an eligible employee sells or disposes of shares purchased under the ESPP within two years from the beginning of the offering period or within the first year from the date the shares were purchased (a “disqualifying disposition”), the employee will recognize taxable income.The excess of the fair market value of the shares on the purchase date over the purchase price paid will be taxed as ordinary income, and any additional gain on the sale will be long or short-term capital gain or loss for income tax purposes depending upon how long such shares were held. · If an employee sells shares purchased under the ESPP after the holding period described above, then the lesser of (i)the excess of the fair market value of the shares on the first day of the offering period over the purchase price paid and (ii)the actual gain realized, will be treated as ordinary income.The balance of the employee’s gain, if any, will be long term capital gain. · The Company will not be entitled to a deduction from income for shares sold under the Plan, except that if a disqualifying disposition of shares purchased in an offering under the ESPP occurs, the Company will be entitled to a deduction from income, in an amount equal to the ordinary income reported by the employee arising from the disqualifying disposition. The discussion above is only a summary of federal income consequences to the Company and participating employees. The summary is general in nature and is not intended to cover all the tax consequences that may apply to a particular employee or to the Company. In particular, it does not cover the potential impact of the alternative minimum tax or the state or local tax consequences of participating in the ESPP.The provisions of the Code and regulations thereunder relating to these matters are complicated, and their impact in any one case may depend upon the particular circumstances. The principal terms of the ESPP are summarized in this Proxy Statement, but shareholders should read the text of the ESPP attached to this Proxy Statement as Exhibit A for a full statement of the terms and conditions on which shares will be offered to eligible employees under the ESPP. The approval of the ESPP requires the affirmative vote of a majority of the shares of common stock represented at the meeting, in person or by proxy, and entitled to vote thereon. The Board of Directors unanimously recommends to the Shareholders a vote “FOR” the proposal to approve the 2012 Hills Bancorporation Employee Stock Purchase Plan. Page 6 Table of Contents PROPOSAL 4 ADVISORY VOTE ON THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board of Directors proposes and recommends that the shareholders approve the selection by the Committee of the firm of KPMG LLPto serve as the Company’s independent registered public accounting firm for the 2012 fiscal year. The firm has served as independent auditors for the Company since2003. Action by the shareholders is not required by law in the appointment of an independent registered public accounting firm, but their appointment is submitted by the Audit Committee of the Board of Directors in order to give the shareholders a voice in the designation of auditors. If the resolution approving KPMG as the Company’s independent registered public accounting firm is rejected by the shareholders, the Committee will reconsider its choice of independent auditors. Even if the resolution is approved, the Audit Committee in its discretion may direct the appointment of different independent auditors at any time during the year if it determines that such a change would be in the best interests of the Company and its shareholders. Proxies in the form solicited hereby which are returned to the Company will be voted in favor of this non-binding proposal unless otherwise instructed by the shareholder. The affirmative vote of a majority of the shares of common stock represented at the meeting, in person or by proxy, and entitled to vote thereon is required to approve Proposal 4. The Board of Directors unanimously recommends to the Shareholders a vote “FOR” the non-binding advisory proposal to approve the appointment of the Company’s Independent Registered Public Accounting Firm. INFORMATION CONCERNING DIRECTORS OTHER THAN NOMINEES The following tables set forth certain information with respect to directors of the Company who will continue to serve as directors subsequent to the 2012 Annual Meeting and who are not nominees for election at the 2012 Annual Meeting. Name and Year Positions & Principal Occupation or Employment First Become Offices Held During the Past Five Years and Education Director Age With Company Pertaining to Board of Director Qualifications Directors Serving Until the 2013 Annual Meeting Michael E. Hodge 2000 - Company 2000 - Bank 58 Director President and shareholder of Hodge Construction Company, an Iowa City, Iowa business.Mr. Hodge obtained a BS in civil engineering from the University of Iowa. John W. Phelan 2007 - Company 2007 - Bank 57 Director Former General Sales Manager with KZIA Z102.9 and KGYM 1600ESPN radio stations (2010 - 2011); formerly Vice President and General Manager of Cedar Rapids Television Company, d/b/a KCRG-TV9 in Cedar Rapids, Iowa, the local ABC affiliate. Sheldon E. Yoder, D.V.M. 1997 - Company 1997 - Bank 59 Director President and shareholder of Kalona Veterinary Clinic, P.C., located in Kalona, Iowa.Dr. Yoder is a graduate of the Iowa State University College of Veterinary Medicine.He has been President of Kalona Veterinary Clinic since 1978. Additional information regarding the Directors to serve until the 2013 Annual Meeting is as follows: Page 7 Table of Contents Michael E. Hodge:Mr. Hodge has served as a Director of the Company and the Company’s wholly-owned subsidiary Bank since 2000.Mr. Hodge presently serves on the Loan Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Hodge is a graduate of the University of Iowa College of Engineering with a BS in civil engineering.He is the President and principal shareholder of Hodge Construction Company founded in Iowa City, Iowa in 1981.Hodge Construction Company is a private company that is involved in real estate development and as a builder primarily in Iowa City, Coralville, North Liberty and the Cedar Rapids area.The Bank has office locations in each of these communities.Mr. Hodge is active in several professional trade associations in the Iowa City area.Mr. Hodge has significant experience in real estate development, including single family and multi-family and commercial projects and provides important insight to the Board of Directors for the Loan Committee.In addition, Mr. Hodge is actively involved in leadership roles in several non-profit organizations in the Iowa City market. John W. Phelan:Mr. Phelan was elected to the Board of Directors in 2007.Mr. Phelan at that time also became a member of the Board of Directors of the Company’s wholly-owned subsidiary Bank.The Board Committees which Mr. Phelan serves on are the Loan Committee, Trust Committee and the Compensation and Incentive Stock Committee.Mr. Phelan was the General Sales Manager for KZIA Z102.9 and KGYM 1600ESPN radio stations in 2010 and 2011.Mr. Phelan was formerly Vice President and General Manager of Cedar Rapids Television Company, d/b/a KCRG-TV.The station is the Cedar Rapids, Iowa ABC affiliate.Mr. Phelan was with KCRG-TV from 1984 until 2010.Mr. Phelan is originally from Iowa City, Iowa and is currently an active member of the Cedar Rapids community.Hills Bank currently has three Bank offices in Cedar Rapids and one in neighboring Marion, all of which have been established in the last ten years, so Mr. Phelan’s knowledge and contacts in this market have been invaluable in assisting with the expansion of this market.Mr. Phelan is a past president of the State of Iowa Broadcasters Association and a long-term Board member of that organization.Mr. Phelan is active as a Board member in two non-profit organizations with connections to the University of Iowa in Iowa City, Iowa as well as involvement in non-profit organizations in Cedar Rapids, Iowa. Sheldon E. Yoder, D.V.M.:Dr. Yoder was first elected to serve as a Director in 1997 and has also served as a Director of the Company’s wholly-owned subsidiary Bank since 1997.Dr. Yoder presently serves on the Trust Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Dr. Yoder also has served previously on the Audit Committee.Dr. Yoder is a graduate of Iowa State University College of Veterinary Medicine.He is the President and the sole shareholder of Kalona Veterinary Clinic, P.C., which he founded in 1978 in Kalona, Iowa.Dr. Yoder is a life-long resident of the Kalona area and as a community leader and business person, has considerable knowledge that continues to be especially favorable to the Bank’s Kalona and Wellman offices.Dr. Yoder’s small business expertise and agriculture knowledge also continues to be a valuable contribution to the Board of Directors.Dr. Yoder is active professionally with the American Veterinary and Iowa Veterinary Associations.Dr. Yoder has demonstrated active involvement in the community’s non-profit organizations in Kalona. Page 8 Table of Contents Name and Year Positions & Principal Occupation or Employment First Become Offices Held During the Past Five Years and Education Director Age With Company Pertaining to Board of Director Qualifications Directors Serving Until the 2014 Annual Meeting James A. Nowak 2004 - Company 2004 - Bank 64 Director Partner - McGladrey & Pullen, LLP (Retired 2004), Cedar Rapids, Iowa.Mr. Nowak is a graduate of the University of Wisconsin and a certified public accountant. Theodore H. Pacha 1990 - Company 1990 - Bank 63 Director President and owner of THEO Resources LLC, a business investment and consulting company in Iowa City, Iowa, May 1999 to present.President and co-owner of Duffy’s Collectible Cars in Cedar Rapids, Iowa.Mr. Pacha previously founded and owned Hawkeye Medical Supply, Inc., a medical supplies company, located in Iowa City, Iowa, until its sale in 1998. Ann Marie Rhodes 1993 - Company 1993 - Bank 58 Director The University of Iowa – Clinical Associate Professor of Nursing and Instructor College of Law.Ms. Rhodes obtained a nursing degree from The College of Saint Teresa and a masters in nursing from the University of Iowa.In addition, Ms. Rhodes received her law degree from the University of Iowa College of Law. Additional information regarding the Directors to serve until the 2014 Annual Meeting is as follows: James A. Nowak:Mr. Nowak has served as a Director of the Company and the Company’s wholly-owned subsidiary Bank since 2004.Mr. Nowak presently serves as the Chairman of the Audit Committee and is considered its financial expert.Mr. Nowak also serves on the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Nowak graduated from the University of Wisconsin with a degree in Accounting and is a CPA.Until his retirement in 2004, Mr. Nowak was an audit and accounting partner for McGladrey & Pullen, LLP.In his duties with McGladrey, Mr. Nowak had review responsibilities including SEC reporting requirements for clients.Mr. Nowak was with McGladrey from 1970 through 2004.Mr. Nowak’s financial knowledge is a valuable contribution to the Board of Directors.Mr. Nowak is an active member of the Cedar Rapids community.Hills Bank currently has three Bank offices in Cedar Rapids and one in neighboring Marion, all of which have been established in the last twelve years, so Mr. Nowak’s knowledge and contacts in this market has been invaluable in assisting with the expansion of this market.Mr. Nowak is a member of the American Institute of Certified Public Accountants and the Iowa Society of Certified Public Accountants. Theodore H. Pacha:Mr. Pacha was first elected to serve as a Director in 1990 and has also served as a Director of the Company’s wholly-owned subsidiary Bank since 1990.Mr. Pacha presently serves on the Audit Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Pacha is currently the president and owner of THEO Resources LLC which is a business investment and consulting company in Iowa City, Iowa.Mr. Pacha is also the President and co-owner of Duffy’s Collectible Cars in Cedar Rapids, Iowa.Mr. Pacha previously founded and owned Hawkeye Medical Supply, Inc. which was a medical supply company and was located in Iowa City, Iowa.Mr. Pacha sold Hawkeye Medical Supply, Inc. in 1998.Mr. Pacha is a life-long Iowa City resident, is a community leader and business person.Mr. Pacha has considerable knowledge of the Iowa City area which is beneficial to the Company, especially its Johnson County, Iowa offices.Mr. Pacha’s business knowledge is a valuable contribution to the Board of Directors.Mr. Pacha is also active in the Iowa City community. Ann Marie Rhodes:Ms. Rhodes was elected to the Board of Directors in 1993.Ms. Rhodes at that time also became a member of the Board of Directors of the Company’s wholly-owned subsidiary Bank.The Board Committees which Ms. Rhodes serves on are the Audit Committee and the Compensation and Incentive Stock Committee.Ms. Rhodes is a Clinical Associate Professor of Nursing and Instructor in the University of Iowa College of Law.Ms. Rhodes obtained a nursing degree from The College of Saint Teresa, a Masters in Nursing at the University of Iowa and her law degree from the University of Iowa College of Law.Ms. Rhodes’ experience with the largest employer in the Company’s trade area, the University of Iowa, provides important insight to the Board of Directors.Ms. Rhodes is a member of the American and Iowa Bar Associations.In addition, Ms. Rhodes is involved in leadership roles in several community organizations. None of the directors currently serves, or has served in the past five years, as a director of another company whose securities are registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or whose securities are subject to the requirements of Section 15(d) of the Exchange Act or a company registered under the Investment Company Act of 1940, as amended.There are no family relationships among the Company’s Directors, nominees for Director and executive officers. Page 9 Table of Contents CORPORATE GOVERNANCE AND THE BOARDS OF DIRECTORS Board of Directors of the Company The Board of Directors of the Company meets on a regularly scheduled basis. During 2011, the Board of Directors of the Company held an annual meeting, one special meeting and twelve regular meetings. The Board of Directors of the Company has not established any standing executive or nominating committees or committees performing similar functions. The Board of Directors as a whole determines nominees to the Board of Directors.Due to the limited turnover in the members of the Board of Directors, the Board of Directors does not feel the creation of a separate committee to perform such function is warranted.During 2011, all directors of the Company attended at least seventy-five percent of the total number of meetings of the Board.Although the Company does not have a formal policy regarding attendance by directors at annual shareholder meetings, such attendance is encouraged.In 2011, all eleven of the Company’s directors attended the annual shareholders’ meeting. Each of the Company’s directors, with the exception of Mr. Seegmiller and Mr. Hodge, has been determined by the Board of Directors to be an “independent director” as defined by Rule 5605(a)(2) of the National Association of Securities Dealers listing standards (“NASDAQ”).Mr. Seegmiller is not considered to be independent since he is the President and CEO of the Company and the Bank.Mr. Hodge is not independent under the NASDAQ definition based on certain transactions between the Company and Mr. Hodge’s affiliated companies, which are described below under “Board Nominating Process”.In determining director independence, the Board of Directors considers all relevant facts and circumstances, including the independence standards set forth in the rules of NASDAQ.In order to be considered independent, a director must be free from any relationship which, in the opinion of the Company’s Board of Directors would interfere with the exercise of independent judgment.The Board of Directors considered certain transactions, relationships or arrangements which are described herein under the heading “Compensation and Incentive Stock Committee Interlocks and Insider Participation” in making its determination of director independence. The Board of Directors leadership structure has historically separated the function of the Chairman of the Board of the Bank and the Principal Executive Officer.This structure is expected to continue in the future with the Chairman of the Bank’s Board of Directors being a non-employee director.This structure promotes good corporate governance by providing a non-management leadership structure and such a leadership structure is encouraged by bank regulators.The Company’s Board of Directors has not designated a Chairman. In 2009, the Company, with the direct involvement of the Board of Directors, developed a formal plan to address Enterprise Risk Management (“ERM”) within the Company and to focus on ERM by the addition at the end of 2009 of a Risk Management Officer.This officer is reporting on at least a quarterly basis to the Board of Directors.The area of focus is on risk in credit, market, liquidity, operations, legal and reputation for the Company.The Company’s ERM includes a formal process to identify and document the key risks to the Company and provides a common framework and terminology to ensure consistency in identification, reporting and management of key risks.In 2011, the Company created the Officers’ Risk Management Committee (“ORMC”) which is comprised of department managers and business area leaders and is intended to address all forms of risk.In addition, the ORMC facilitates communication across lines of business.The Board of Directors has been involved in several of these areas previously including the Audit Committee, Loan Committee and approval of the important Asset/Liability Management Policy, the Investment Policy and the Bank’s Loan Policy.The Board of Directors takes an active role in providing risk oversight of the operations of the Company and the Bank.The Company’s Board of Directors engages in various risk oversight activities which include coordination of the risk oversight activities engaged in by the Company’s Audit Committee and committees of the Bank’s Board of Directors. Regulation O requires loans made to executive officers and directors to be made on substantially the same terms, including interest rates and collateral, and following credit-underwriting procedures that are no less stringent than those prevailing at the time for other transactions by the Company with other persons.Such loans may not involve more than the normal risk of repayment or present other unfavorable features. Page 10 Table of Contents The Board of Directors of the Company has established a committee (the “Audit Committee”) consisting of three non-employee directors, currently consisting of Directors Nowak, Pacha and Rhodes. The Audit Committee is responsible for the engagement of the independent registered public accounting firm and reviews with the independent registered public accounting firm the scope and results of the audits, the Company’s internal accounting controls and the professional services furnished by the independent registered public accounting firm. All three members of the Audit Committee are “independent” as defined under the rules of NASDAQ. Due to his experience as noted above, the Board has determined that Director Nowak qualifies as an Audit Committee Financial Expert under applicable regulations. The Audit Committee met six times in 2011.All members of the Audit Committee have attended at least seventy-five percent of the total number of the meetings held in 2011.Audit Committee members are compensated by the Bank as indicated below under the heading “Schedule of Directors Fees.” The Board of Directors of the Company has established a committee (the “Compensation and Incentive Stock Committee”) consisting of the ten non-employee directors (i.e., all directors but Mr. Seegmiller), all of whom are considered to be independent as defined under the rules of NASDAQ, except for Mr. Hodge. The Compensation and Incentive Stock Committee makes decisions regarding executive officer salaries, bonuses, grants of awards to all officers pursuant to the Hills Bancorporation 2010 Stock Option and Incentive Plan (the “Incentive Stock Plan”), contributions to the Hills Bank and Trust Company Employee Stock Ownership Plan (the “ESOP”), and contributions to the Hills Bank and Trust Company 401(k) Profit Sharing Plan (the “Profit Sharing Plan”). The Compensation and Incentive Stock Committee held seven meetings during 2011.The seven meetings involved approval of grants of restricted stock to officers. All members of the Compensation and Incentive Stock Committee attended at least seventy-five percent of the meetings. Directors are not compensated for meetings of the Compensation and Incentive Stock Committee.The Board of Directors has not adopted a charter for the Compensation Committee, since all non-employee directors are members of the Committee and they do not believe such a charter is necessary for the Committee to appropriately perform its functions. Board of Directors of the Bank The business and affairs of the Bank are managed by the Board of Directors of the Bank, the membership of which is identical to that of the Board of Directors of the Company. The Board of Directors of the Bank holds regular monthly meetings. In 2011, the Board of Directors of the Bank held an annual meeting, two special meetings and twelve regular meetings. The Board of Directors of the Bank has established the Trust Committee, the Audit Committee, the Loan Committee and the Employee Stock Ownership Plan (“ESOP”) Committee as standing committees of the Board of Directors of the Bank. Directors Bywater, Donovan, Seegmiller and Yoder serve on the Trust Committee; Directors Nowak, Pacha and Rhodes serve on the Audit Committee; Directors Gill, Hodge, Phelan and Seegmiller serve on the Loan Committee; and Director Stutsman serves on the ESOP Committee. The six directors not appointed to the Loan Committee are invited to attend meetings of that committee and are compensated for such attendance at the same rate as members of the Loan Committee for each meeting attended. The Bank has established no standing executive, nominating or compensation committees of the Board of Directors or committees performing similar functions. The Trust Committee of the Bank is responsible for overseeing and annually reviewing the operations of the Trust Department of the Bank and the status of all trusts for which the Bank’s Trust Department acts in a fiduciary capacity. The Trust Committee met twelve times during 2011. The Audit Committee held six meetings during 2011 and is responsible for coordinating the audit with KPMG LLP and addressing internal audit functions. The Loan Committee held twelve meetings during 2011 and is responsible for review and oversight of the loan activities of the Bank. The ESOP Committee, which is responsible for overseeing the ESOP in connection with which the Bank’s Trust Department serves as trustee, had four meetings during 2011. During 2011, all of the directors of the Bank attended at least 75% of the total number of meetings of the Board of Directors and all of the Directors of the Bank appointed to committees attended at least 75% of the meetings of the committee to which such directors were appointed. Page 11 Table of Contents Schedule of Directors Fees Directors of the Company and the Bank who are not employees of the Company or the Bank (all Directors but Mr. Seegmiller) are compensated for their service as a directors as shown in the table below: Compensation Item Company Bank Annual Retainer (paid quarterly): Chairperson of the Board N/A $ Board Member N/A Meeting Fees: Board Meetings $ Committee: Audit - Compensation and Incentive Stock - N/A Employee Stock Ownership Plan / Profit Sharing N/A Loan N/A Trust N/A Director Deferral Plan: Under the Company’s Nonqualified Deferred Compensation Plan (the “Deferred Compensation Plan”), which was initiated in 1997, each director may elect to defer up to 50% of such director’s cash compensation from retainers and meeting fees.Any amount so deferred is credited to the director’s deferred compensation account and converted to units equivalent in value to the fair market value of a share of stock in Hills Bancorporation.The “stock units” are book entry only and do not represent an actual purchase of stock.The director’s account is adjusted each year for dividends paid and the change in the market value of Hills Bancorporation stock.The liability for the deferred directors’ fees is unfunded and unsecured for the participants. Page 12 Table of Contents Director Compensation Table The following table provides information concerning the compensation of all the directors other than Mr. Seegmiller for the fiscal year ended December 31, 2011. Fees Non-Equity Change in Pension Earned or Stock Option Incentive Plan Value and Nonqualified All Other Paid in Awards Awards Compensation Deferred Compensation Compensation Name Cash ($) Earnings ($) Total ($) Willis M. Bywater $ $
